Citation Nr: 0018991	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-04 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee injury, 
to include degenerative arthritis. 

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right wrist 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The appellant served with the United States Army Reserves and 
was, in pertinent part, on active duty for training (ACDUTRA) 
from September 1975 to January 1976, and for a period of 149 
days commencing January 3, 1986.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  

Review of recent correspondence reflects a desire by the 
appellant to establish service connection for a heart 
disability, and the RO is accordingly directed to conduct any 
appropriate development and adjudication with regard to this 
matter.  Although it is unclear from the record, the 
appellant has also referenced other disabilities for which 
she feels service connection is warranted, including an upper 
respiratory disability.  Accordingly, the RO is directed to 
contact the appellant and ask her to clarify her intentions 
with respect to any additional claims for service connection. 


FINDINGS OF FACT

1.  The last final adjudication denying the claims on appeal, 
essentially on the basis of the lack of evidence 
demonstrating a link between symptomatology during ACDUTRA 
and a post-service left knee or right wrist disability, was 
an August 1997 Board decision. 

2.  The evidence submitted since the August 1997 Board 
decision consists of written argument that is cumulative of 
contentions of record at the time of the August 1997 Board 
decision and clinical reports that do not bear directly and 
substantially on the issue of entitlement to service 
connection for left knee or right wrist disabilities.  


CONCLUSIONS OF LAW

1.  The August 1997 Board decision which denied service 
connection for left knee and right wrist disabilities is 
final.  38 C.F.R. § 20.1100 (1999).

2.  The additional evidence submitted since the August 1997 
Board decision is not new and material, and the appellant's 
claims for service connection for a left knee injury and a 
right wrist disability are not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the knee and wrist disabilities listed 
on the title page was denied by an August 1997 Board 
decision, and this decision was affirmed in September 1998 by 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter Court).  The August 1997 Board decision is 
final.  38 C.F.R. § 20.1100 (1999).  This decision, in the 
absence of clear and unmistakable error, can only be reopened 
upon the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, 12 Vet. App. 209 (1999).  First, VA must determine 
whether the evidence is new and material under 38 C.F.R. § 
3.156(a).  Under 38 C.F.R. § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

Analyzing the claims on appeal in light of the criteria 
summarized above, the claims for service connection were 
denied by the Board in its August 1997 decision essentially 
on the basis of the lack of evidence demonstrating a link 
between symptomatology during ACDUTRA and a post-service left 
knee or right wrist disability.  In attempting to reopen 
these claims, the appellant has submitted written argument 
and clinical records.  The written argument is in pertinent 
point cumulative of arguments of record at the time of the 
August 1997 Board decision, and is thus not "new."  The 
clinical records pertain to treatment for an unrelated 
illness in 1998, and provide no information linking a current 
left knee or right wrist disability to service, and are thus 
not material because they do not bear directly and 
substantially on the matter of service connection for left 
knee or right wrist disabilities.  She has also submitted a 
copy of a Court decision dated in September 1998, which in 
effect affirmed the Board's August 1997 decision.  

To the extent that the appellant contends that her 
disabilities had their onset during her ACDUTRA service, such 
statements, being in effect lay speculation on medical issues 
involving the presence or etiology of a disability, are not 
probative to the claims on appeal and therefore, are deemed 
to be not competent or new and material.  See Pollard v. 
Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held to not be 
competent evidence for such purpose, and thus not material); 
see also, Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).

Accordingly, the Board holds that the August 1997 decision 
that disallowed the claims of entitlement to service 
connection for a left knee injury and a right wrist 
disability remain final and is not reopened as no new and 
material evidence has been submitted.  

In general, VA is obligated under 38 U.S.C.A. § 5103(a) (West 
1991) to advise a claimant of the kind of evidence needed to 
reopen a previously denied claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996).  However, this obligation depends on 
the particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim, Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration).  In this case, 
the Board views its discussion as sufficient to inform the 
appellant and her representative of the elements necessary to 
reopen her previously denied claims, and sufficient 
explanation as to why her current attempt to reopen the 
claims has failed.  Graves v. Brown, 9 Vet. App. 172, 173; 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

In any event, there is nothing in the record that would 
suggest the existence of evidence that if obtained might 
provide a basis to reopen the appellant's claims.  Thus, as 
the VA's obligation under section 5103(a) has been complied 
with, to the extent possible, further development by VA is 
not required at this time.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's "duty" is just what it states, a duty 
to assist, not a duty to prove a claim).



ORDER


New and material evidence having not been presented, the 
claim for service connection for a left knee injury, to 
include degenerative arthritis, is not reopened, and the 
benefits sought in connection with this claim are denied.     

New and material evidence having not been presented, the 
claim for service connection for a right wrist disability is 
not reopened, and the benefits sought in connection with this 
claim are denied.     



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals
 

 

